Citation Nr: 0606907	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  02-13 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 decision of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA). 

Entitlement to service connection for PTSD was previously 
denied in earlier rating decisions, the most recent being 
issued in January 2000.  As the veteran did not appeal those 
decisions, they are final.  38 U.S.C.A. § 7105 (West 2002).  
Thus, regardless of any RO action, the current claim to 
reopen may be considered on the merits only if new and 
material evidence has been submitted since the January 2000 
rating decision.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001).  


FINDINGS OF FACT

1.  The evidence received since the January 2000 rating 
decision is new, it bears directly and substantially upon the 
specific matter under consideration, and it is so significant 
that it must be considered to decide fairly the merits of the 
claim of entitlement to service connection for PTSD.

2.  The veteran engaged in combat with the enemy, and PTSD 
has been associated with his wartime experiences.


CONCLUSIONS OF LAW

1.  Since the January 2000 rating decision the veteran has 
submitted new and material evidence sufficient to reopen the 
claim of entitlement to service connection for PTSD.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).

2.  PTSD was incurred during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.326 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran argues that he has PTSD because of his service as 
a Navy "Seabee" during his two tours of duty in the 
Republic of Vietnam.  Specifically, it is alleged, among 
other things, that during his duty in Vietnam his base 
assignments were frequently under mortar, rocket, and/or 
sniper fire.  He also claimed that periodically his bases 
came under enemy ground attacks.  

As noted above, this claim has been the subject of several RO 
decisions.  Most recently, the January 2000 rating decision 
denied the claim because, among other things, the record did 
not include a diagnosis of PTSD.

The law provides that if new and material evidence has been 
presented or secured with respect to matters which have been 
disallowed, those matters may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  The law in effect 
at the time the veteran filed his current application to 
reopen in December 2000 provided that "New and Material" 
evidence is evidence that has not been previously submitted, 
that is not cumulative or redundant, and which by itself, or 
along with evidence previously submitted is so significant 
that it must be considered to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The 
Board is required to give consideration to all of the 
evidence received since the last disallowance of the matter 
on any basis, in this case, since the January 2000 rating 
decision.  Hickson v. West, 12 Vet. App. 247, 251 (1999).

Using these guidelines, the Board has reviewed the additional 
evidence associated with the claims folder since the final 
denial.  In this regard, this evidence includes, for the 
first time, a diagnosis of PTSD.  Specifically, in a December 
2000 psychological evaluation, Maria Veitia, Ph.D., diagnosed 
the veteran with PTSD.

As entitlement to service connection requires, among other 
things, a current disability, 38 C.F.R. § 3.303, the December 
2000 letter is so significant that it must be considered to 
fairly address the merits of the claim.  Hence, the Board 
finds that the additional evidence is new and material, 
38 C.F.R. § 3.156(a), and the claim of entitlement to service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108.

The Board next turns to the merits of the claim of 
entitlement to service connection for PTSD.  

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110.  If a 
condition noted during service was not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b). 

As to entitlement to service connection for PTSD, governing 
criteria specifically require (i) medical evidence diagnosing 
PTSD in accordance with 38 C.F.R. § 4.125(a), (ii) medical 
evidence establishing a link between current symptoms and an 
in-service stressor, and (iii) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) in turn 
require that a diagnosis of a mental disorder conform to the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV).

In deciding whether the veteran has PTSD due to service it is 
the Board's responsibility to weigh the evidence, including 
the medical evidence, and determine where to give credit and 
where to withhold the same.  Evans v. West, 12 Vet. App. 22, 
30 (1998).  In so doing, the Board may accept one medical 
opinion and reject others.  Id.  At the same time, the Board 
is mindful that it cannot make our own independent medical 
determinations, and that it must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Thus, the Board must determine the 
weight to be accorded the various items of evidence in this 
case based on the quality of the evidence and not necessarily 
on its quantity or source.

Where it is determined that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the appellant's lay testimony regarding the claimed 
stressors is accepted as conclusive as to their actual 
existence, absent clear and convincing evidence to the 
contrary.  Where, however, VA determines that the veteran did 
not engage in combat with the enemy, or that the veteran did 
engage in combat with the enemy but the claimed stressor is 
not related to such combat, the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  Instead, the record must contain evidence 
which corroborates the veteran's testimony as to the 
occurrence of the claimed stressors.  See 38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. §§ 3.304(d), (f); West v. 
Brown, 7 Vet. App. 70, 76 (1994).

Initially, the Board examines whether the record contains 
proof that the veteran engaged in combat with the enemy.  In 
this regard, the veteran's service personnel records show he 
served in the Republic of Vietnam.  His decorations include 
the Fleet Marine Force (FMF) Combat Insignia which is awarded 
to 

Navy personnel who are assigned or 
attached to FMF units in active combat 
with an armed enemy beginning with World 
War II . . . This authorization applies 
to Navy personnel attached to and 
operating with FMF units, and to Navy 
personnel attached to Navy units 
operating with FMF units and under FMF 
operational control.  This is a 
restrictive device; attachment to 
operations with a Marine unit is not 
sufficient to establish eligibility for 
this insignia.  The Marine unit must have 
been engaged in actual combat action 
during the period of the individual's 
service with the unit.  [Emphasis added].  

See SECNAVINST 1650.1G. 

The United States Court of Appeals for Veterans Claims 
(Court) in Suozzi v. Brown, 10 Vet. App. 307 (1997), opined 
that corroboration of every detail is not required to satisfy 
the 38 C.F.R. § 3.304(f) requirement that there be credible 
supporting evidence that the claimed stressors actually 
occurred.  Therefore, given the veteran's claims of being 
subject to small arms fire during his two documented tours in 
the Republic of Vietnam, along with his award of the Fleet 
Marine Force Combat Insignia, the Board finds that there is 
sufficient evidence to conclude that he engaged in combat 
with the enemy as that term is defined by VAOPGCPREC 12-99; 
65 Fed. Reg. 6257 (2000). 

As the veteran served in combat, the next question is whether 
the record includes a diagnosis of PTSD due to his service in 
the Republic of Vietnam.  

In this regard, the record includes the December 2000 
psychological evaluation from Dr. Veitia which both diagnosed 
PTSD and attributed the PTSD to the claimant's two documented 
tours in the Republic of Vietnam.  While VA and private 
treatment records show the veteran being diagnosed with other 
psychiatric disorders, none provide a contrary opinion.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  Under such 
circumstances, reasonable doubt is to be resolved in the 
veteran's favor.  Hence, service connection for PTSD is 
granted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 
3.304(f).

The appeal is allowed.



As this decision is a complete grant of the benefit sought on 
appeal, a discussion of the Veterans Claims Assistance Act of 
2000 and the effect it had on the veteran's claim is not 
needed. 


ORDER

Service connection for PTSD is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


